Opinion issued April 21, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00236-CV
                            ———————————
                IN RE ARTIS CHARLES HARRELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Artis Charles Harrell, an inmate proceeding pro se, has filed a petition for writ

of mandamus requesting that we compel the trial court to rule on all of Harrell’s

pending motions in the underlying case.1 We deny the petition.




1
      The underlying case is Artis Charels Harrell v. Jerome Godinich Jr., cause number
      2018-30865, pending in the 190th District Court of Harris County, Texas, the
      Honorable Beau Miller presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       2